             Case 2:21-cv-00270-BJR Document 20-1 Filed 03/22/21 Page 1 of 2




                                              THE HONORABLE BARABARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

10    PARLER, LLC,                                         Case No. 21-cv-00270-BJR

11                            Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                           PLAINTIFF’S AMENDED MOTION
12           vs.                                           FOR REMAND OR IN THE
                                                           ALTERNATIVE FOR DISMISSAL
13    AMAZON WEB SERVICES, INC., and                       WITHOUT PREJUDICE
      AMAZON.COM, INC.,
14

15                            Defendants.

16

17

18          THIS MATTER is before the Court on Plaintiff’s Amended Motion for Remand or in the

19   Alternative for Dismissal Without Prejudice.       Upon consideration of that motion, and the

20   arguments and materials presented in support thereof and in opposition thereto, and it appearing

21   proper to do so, it is hereby ORDERED that the motion is GRANTED. Accordingly, this case is

22   REMANDED to the Superior Court in and for King County, Washington, effective immediately.

23   It is further ORDERED that Plaintiff is awarded attorneys’ fees and costs. Plaintiff shall submit

24   its fees and costs within fourteen (14) days of this Order and this Court shall retain jurisdiction

25   solely to determine the appropriate fees and costs to which Plaintiff is entitled. The Court does

      [PROPOSED] ORDER GRANTING PLAINTIFF’S                                             LAW OFFICES
      AMENDED MOTION FOR REMAND                                                     CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 1                                       1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 20-1 Filed 03/22/21 Page 2 of 2




 1   not intend for its retention of jurisdiction to determine fees and costs to prevent or delay

 2   proceedings from commencing immediately in the Superior Court in and for King County,

 3   Washington.

 4          DATED this ____ day of ________________, 2021.
 5

 6                                              _____________________________________
                                                HONORABLE BARABARA J. ROTHSTEIN
 7                                              UNITED STATES DISTRICT JUDGE

 8   Presented by:

 9   CALFO EAKES LLP

10   By      s/Angelo J. Calfo
     Angelo J. Calfo, WSBA# 27079
11   1301 Second Avenue, Suite 2800
     Seattle, WA 98101
12   Phone: (206) 407-2200
     Fax: (206) 407-2224
     Email: angeloc@calfoeakes.com
13
     DAVID J. GROESBECK, P.S.
14
     David J. Groesbeck, WSBA # 24749
15   1333 E. Johns Prairie Rd.
     Shelton, WA 98584
16   Phone: (509) 747-2800
     Email: david@groesbecklaw.com
17
     SCHAERR |JAFFE LLP
18
     Gene C. Schaerr (pro hac vice to be submitted)
19   H. Christopher Bartolomucci (pro hac vice to be submitted)
     1717 K Street NW, Suite 900
20   Washington, DC 20006

21   Counsel for Plaintiff Parler LLC

22

23

24

25
      [PROPOSED] ORDER GRANTING PLAINTIFF’S                                        LAW OFFICES
      AMENDED MOTION FOR REMAND                                                CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 2                                  1301 SECOND AVENUE, SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101-3808
                                                                       TEL (206) 407-2200 FAX (206) 407-2224
